CRICHTON, J.
dissents and assigns reasons:
LFor reasons assigned by Justice Weimer, I too would grant the State’s writ and remand for a pre-trial evidentiary hearing. Regarding the hearsay statement at issue, the trial court stated: “I think until it’s presented during trial as of right now I do find it trustworthy and reliable. I’ll make any other appropriate decisions as they merit during the proceedings.” In my view, it is critical that this issue be determined only after a pre-trial evidentiary hearing in which the defense investigator provides detailed testimony of the circumstances surrounding the statement. Determining reliability and trustworthiness of the statement “presented during the trial ... as they merit during the proceedings” — and presumably after opening statements— may cause the proverbial cat to be let out of the bag, possibly resulting in prejudice to the State.